                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


HARVEY LEE CLARK                                                    CIVIL ACTION

VERSUS                                                              NO. 18-2364

CITY OF THIBODEAUX,                                                 SECTION: M (2)
THIBODAUX POLICE DEPARTMENT,
TOMMY ESCHETTE,
TIMOTHY WAYNE LIPSCOMBE,
AND ROUSES ENTERPRISES


                                     ORDER & REASONS
       On January 14, 2019, this Court issued an Order & Reasons denying a motion to

reconsider filed by plaintiff Harvey Lee Clark (“Clark”) and granting a motion to dismiss filed

by defendant Timothy Wayne Lipscombe (“Lipscombe”).1              Because all claims against all

defendants were dismissed, this Court issued a judgment in favor of defendants on January 16,

2019.2 On February 11, 2019, Clark filed a motion for reconsideration of this Court’s January

14, 2019 Order & Reasons3 and a notice of appeal.4

       The general rule is “that a district court is divested of jurisdiction upon the filing of the

notice of appeal with respect to any matters involved in the appeal.” Alice L. v. Dusek, 492 F.3d

563, 564 (5th Cir. 2007). Clark is appealing this Court’s dismissal of the entire case. Therefore,

this Court lacks jurisdiction to hear the motion to reconsider.

       Accordingly, IT IS ORDERED that Clark’s motion to reconsider (R. Doc. 37) is

DISMISSED for lack of jurisdiction.




       1
         R. Doc. 35.
       2
         R. Doc. 36.
       3
         R. Doc. 37.
       4
         R. Doc. 38.

                                                 1
        IT IS FURTHER ORDERED that Defendant’s motion for extension of time to file a

memorandum in opposition to Clark’s motion to reconsider (R. Doc. 39) is DISMISSED as

moot.

        New Orleans, Louisiana, this 20th day of February, 2019.




                                                    ________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE




                                               2
